679 S.E.2d 382 (2009)
CITY OF ATLANTA
v.
HOTELS.COM, L.P. et al.
No. A07A1376.
Court of Appeals of Georgia.
June 1, 2009.
Pope, McGlamry, Kilpatrick, Morrison & Norwood, Charles N. Pope, R. Timothy Morrison, Powell Goldstein, John R. Bielema Jr., Atlanta, for appellant.
Bondurant, Mixson & Elmore, Emmet J. Bondurant, Jones Day, Edward K. Smith, Atlanta, for appellees.
*383 Susan J. Moore, Ted C. Baggett, amici curiae.
BERNES, Judge.
In City of Atlanta v. Hotels.com, L.P., 288 Ga.App. 391, 654 S.E.2d 166 (2007), we affirmed the trial court's dismissal of this case based on the City of Atlanta's failure to exhaust available administrative remedies. However, in City of Atlanta v. Hotels.com, L.P., 285 Ga. 231, 674 S.E.2d 898 (2009), the Supreme Court of Georgia vacated the judgment of this Court and held that the City of Atlanta's claim for declaratory judgment regarding the applicability of the City's Hotel or Motel Occupancy Tax Ordinance, § 146-76 et seq., to online travel companies should not have been dismissed by the trial court based on the City's failure to exhaust administrative remedies, but instead should have been resolved on its merits. Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, and we remand the case to the trial court with the direction that it adjudicate the City's claim for declaratory judgment as to the applicability of the Hotel or Motel Occupancy Tax Ordinance.
Judgment vacated and case remanded with direction.
BLACKBURN, P.J., and DOYLE, J., concur.